Citation Nr: 1420504	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-31 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.  

2.  Entitlement to an initial compensable evaluation for scar on the scrotum.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to October 1981. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss disability and a scar on the scrotum, and assigned non-compensable evaluations for each disability.  

In addition to the claims currently before the Board, the Veteran also perfected an appeal for the claim for service connection for a lumbar spine disability.  However, during the pendency of the appeal, in a May 2012 rating decision, the RO granted service connection for degenerative arthritis of the thoracolumbar spine and assigned a 10 percent disability evaluation effective September 29, 2010.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2013).

In October 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript is of record.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran was last evaluated for his service-connected bilateral hearing loss disability in April 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, during the Veteran's October 2012 hearing, he credibly testified that he felt that the last examination report was an inaccurate portrayal of his hearing loss disability, and that that it had gotten worse since the examination.  Therefore, the Veteran should be afforded an examination to determine the current severity of his hearing loss disability.  

As to the issue of an increased evaluation for a scar of the scrotum, the Veteran was initially evaluated in December 2010.  The December 2010 VA examination report reflected that the Veteran had a linear scar located on his right testicle measuring .5 cm by .5 cm.  On the most recent examination in April 2012, the examiner noted that there was no visible scar for the diagnosis of status-post scar to the scrotum.  Additionally, the Veteran testified at his hearing that his scar was painful and tender, and the examiner's report did not reflect his complaints.  He also indicated that a nodule comes up to the base of the scar and gets inflamed, which makes him unable to sit.  Due to the discrepancy in the examination reports as to the exact nature of the Veteran's service-connected disability and his assertion that his complaints were not acknowledged in the most recent examination report, the Veteran should be afforded another examination for his disability. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the current severity and effect of his bilateral hearing loss disability on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner must also indicate whether the test results obtained are deemed reliable.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability, including specifically the impact of any such effect on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss disability decreases his ability to communicate effectively with other people.  A detailed explanation of any opinions reached should be provided.  

2. Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected disability of the scrotum.  The claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that the claims folder was reviewed.  

The examiner should specifically address the exact nature of the Veteran's residuals from his spermatocelectomy, and whether the nodule that the Veteran has described is related to the service-connected scar as a residual of the spermatocelectomy.  The examiner should then evaluate the current severity of the disability of the scrotum, to include any functional impact it has on the Veteran.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A rationale for any opinion offered is requested.
 
3. Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



